 In the Matter of WELLS-GARDNER & CO., EMPLOYERandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, DIE AND TOOL MAKERS LODGENo. 113, PETITIONERCase No. 13-R-3738.Decided October 3,1946Mr. Joseph L. Pemberton,of Chicago, Ill.,, for the Employer.Mr. P. L. Siemiller,of Chicago, Ill., for the Petitioner.Messrs. M. F. DarlingandRay J. Zacharski,of Chicago, Ill., for theIntervenor.Mr. Benj. E. Cook,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition filed, hearing in this case was held at Chicago,Illinois, on August 9, 1946, before Sidney Grossman, hearing officer.At the hearing, the Intervenor moved to dismiss the petition on theground that the unit sought is inappropriate.For the reasons statedin Section III,infra,the motion to dismiss is hereby denied.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERWells-Gardner & Co., an Illinois corporation, has its principal officeand plant in Chicago, Illinois, where it is engaged in the manufactureof radios.During the past 12 months, the Employer purchased rawmaterials valued in the amount of $61,928.90, 100 percent of which wasshipped to its plant from points outside the State of Illinois.Duringthe same period, the Employer's sales were valued in the sum of$6,646,075.16, approximately 90 percent of which was transported topoints outside the State of Illinois.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.71 N L. R B, No. 22.176 WELLS-GARDNER & CO.II.THE ORGANIZATIONS INVOLVED177The Petitioner is a nonaffiliated labor organization claiming torepresent employees of the Employer.International Brotherhood of ElectricalWorkers, Local B-1031herein called Intervenor, is a labor organization affiliated with theAmerican Federation of Labor, claiming to represent employees ofthe Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusiverepresentative of employees of the Employer until the Petitioner hasbeen certified by the Board in an appropriate unit.Since 1937, the Intervenor has represented the Employer's produc-tion and maintenance employees under successive collective bargain-ing agreements.Under its current contract, all employees of thelaboratory or engineering department, which department includesthe model shop employees sought herein, are specificallyexchcded,and the Intervenor admits that it has never represented the modelshop employees for collective bargaining purposes. It argues, how-ever, that should the Board determine that model shop employees aretoolmakers, these employees would then come within the unit it cur-rently represents and its contract would therefore be a bar to theinstant proceeding.Although the model makers have formerlyworked as toolmakers, these employees are presently engaged as modelmakers and are so classified by the Employer. Inasmuch as the modelmakers, as employees of the laboratory or engineering department,are excluded from the Intervenor's current contract, we find that thecontract is not a bar to this proceeding.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit comprising all employees in the Em-ployer'smodel shop excluding office, clerical, and supervisory em-ployees.The Employer and the Intervenor oppose the establishmentof a unit confined to the model shop on the ground that it is an in-tegral part of the engineering department; they further contend thatif the Board finds any unit appropriate, it should include all em-ployees in the engineering department.The Engineering Department is divided into four subdivisions,viz,electrical engineering and design, mechanical engineering and 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesign, drafting room, and model room.Each subdivision is underthe immediate direction of its own supervisor, and each is responsibledirectly to the chief engineer.The electrical engineers design the cir-cuits and component radio parts in such manner that the mechanicalengineers may design the, models and the model makers constructmodels in accordance with instructions from the mechanical engineer-ing division.The models are then transmitted to the drafting divisionwhere blueprints and specifications are made. The model makerswork in a room physically separated from the other divisions of theengineering department, all of their work is performed in the modelshop, and there is no interchange of personnel between the modelshop and other divisions of the department.Although model makersare not required to have a technical education, they do possess a highdegree of skill as machinists and have had extensive training as modelmakers.It is apparent that the model makers have interests in common withthe employees in the other divisions of the engineering or laboratorydepartment and therefore might properly be included in a unit com-prising all employees of the entire department.However, the modelmakers constitute a homogeneous, identifiable group, having a separatesupervision and skills and interests which differ substantially fromthe other employees in the engineering department.Moreover, organ-ization of the engineering employees has not extended beyond the modelshop.In view of the physical and organizational separation of themodel shop, the absence of interchange of employees between it andthe other divisions of the engineering department, and the limited ex-tent of organization, we are of the opinion that the employees of themodel shop alone at this time may constitute a separate appropriateunit.We find that all employees of the model shop of the Employer's en-gineering department, excluding office employees and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Gardner-Wells & Co., Chicago,Illinois, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Thirteenth Region, acting in this matter as agent for the Na- WELLS-GARDNER & CO.179tional Labor Relations Board, and subject to Sections 203.55 and 203.56,of National Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be represented byInternational Association of Machinists, Die and Tool Makers LodgeNo. 113, or by International Brotherhood of Electrical Workers, LocalB-1031, for the purposes of collective bargaining, or by neither.